Case: 18-11313      Document: 00514909273         Page: 1    Date Filed: 04/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-11313
                                                                                FILED
                                                                             April 9, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
RUBEN L. DOBBINS,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:17-CV-679


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Ruben L. Dobbins, Texas prisoner # 319203, moves for leave to proceed
in forma pauperis (IFP) in his appeal of the district court’s order transferring
his 28 U.S.C. § 2254 petition as an unauthorized successive. The district court
denied Dobbins’s IFP motion.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11313    Document: 00514909273     Page: 2   Date Filed: 04/09/2019


                                 No. 18-11313

      In his brief, Dobbins argues only the merits of his ineffective assistance
of counsel claim. Although pro se filings are liberally construed, Haines v.
Kerner, 404 U.S. 519, 520 (1972), an appellant’s failure to identify any error in
the district court’s legal analysis is “the same as if he had not appealed that
judgment.” Coleman v. Lincoln Parish Det. Ctr., 858 F.3d 307, 309 n.9 (quoting
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987)). Because Dobbins has not identified any error in the district court’s
transfer order, we “deem that challenge to have been abandoned.” Hernandez
v. Thaler, 630 F.3d 420, 426 n.24 (5th Cir. 2011).
      Because Dobbins abandoned the only issue raised on appeal, he has
failed to show that this appeal involves legal points arguable on their merits.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Dobbins’s motion to
proceed IFP is DENIED, and this appeal is DISMISSED as frivolous. See
Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.




                                       2